Fourth Court of Appeals
                                San Antonio, Texas
                                     October 25, 2016

                                   No. 04-16-00644-CV

               UTILITY TRAILER SALES SOUTHEAST TEXAS, INC.,
                                 Appellant

                                             v.

                          Hector L. LOZANO and Mary E. Short,
                                       Appellees

                From the 341st Judicial District Court, Webb County, Texas
                           Trial Court No. 2015CVT003881 D3
                   Honorable Rebecca Ramirez Palomo, Judge Presiding


                                      ORDER

      Ana Alcantar's notification of late reporter's record is hereby GRANTED.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of October, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court